PER CURIAM.
Appellant raised numerous grounds of trial court error and ineffective assistance of counsel, as well as claims of involuntariness, in his untimely motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We find that all but one of the claims are clearly timely under Wood v. State, 750 So.2d 592 (Fla.1999), but they are either insufficient or conclusively refuted by the record. The remaining claim is not traditionally cognizable under coram nobis and is thus untimely. Accordingly, we affirm the trial court’s denial of relief.
However, we note that Appellant’s motion was styled with five case numbers. The trial court’s order is styled with only one case number, 91-11490-CF. Our af-firmance relates to both the substantive and violation of probation cases styled under case number 91-11490-CF, as the trial court’s order addressed both cases. However, our affirmance is without prejudice to the Appellant challenging any orders entered with respect to the other case numbers.
WARNER, SHAHOOD and TAYLOR, JJ., concur.